Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-18-00902-CV

                        ESTATE OF MANUEL G. FLORES, DECEASED

                           From the County Court, Bandera County, Texas
                                     Trial Court No. 17-0030
                            Honorable Richard A. Evans, Judge Presiding

PER CURIAM

Sitting:          Irene Rios, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: January 9, 2019

DISMISSED FOR WANT OF PROSECUTION

           The docketing statement and a filing fee of $205.00 were due when appellant filed his

notice of appeal. See TEX. R. APP. P. 32.1 (providing an appellant in a civil case shall file a

docketing statement promptly upon filing the notice of appeal); TEXAS SUPREME COURT ORDER

REGARDING FEES CHARGED IN THE SUPREME COURT, IN CIVIL CASES IN THE COURTS OF APPEALS,

AND BEFORE THE JUDICIAL PANEL ON MULTIDISTRICT LITIGATION (Misc. Docket No. 159158, Aug.

28, 2015). We issued an order on December 13, 2018, notifying appellant that the filing fee had

not been paid and the docketing statement had not been filed. We ordered appellant to pay the

filing fee and file the docketing statement on or before December 27, 2018. Our order advised

appellant that if the filing fee was not paid and the docketing statement was not filed, this appeal

would be dismissed.
                                                                                    04-18-00902-CV


       The filing fee has not been paid and the docketing statement has not been filed. We

therefore dismiss this appeal. See TEX. R. APP. P. 42.3(c) (permitting appellate courts to dismiss

an appeal when appellant fails to comply with a court order); In the Interest of E.J.V., No. 04-18-

00035-CV, 2018 WL 1511773, at *1 (Tex. App.—San Antonio Mar. 28, 2018, no pet.) (mem. op.)

(per curiam) (dismissing appeal, in part, for failure to comply with order to file docketing

statement).

                                                 PER CURIAM




                                               -2-